Exhibit 10.1

 

AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER AND
AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER
AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY AGREEMENT (this
“Amendment”), dated as of July 9, 2012, is entered into by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each as
a “Lender”, and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”), and AIRLINE CONTRACT
MAINTENANCE AND EQUIPMENT, INC., a Delaware corporation (“ACME”), and in light
of the following:

 

W I T N E S S E T H

 

WHEREAS, Parent, Borrower, Lenders, and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of December 10, 2010 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, Parent, Borrower, Acme, and Agent are parties to that certain Amended
and Restated Security Agreement, dated as of December 10, 2010 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, Parent and Borrower have informed Agent that an Event of Default has
occurred and is continuing under Section 8.2(a) of the Credit Agreement (the
“Designated Event of Default”), as a result of the Loan Parties having, prior to
the date hereof, cash and Cash Equivalents and other amounts in Deposit Accounts
and Securities Accounts, in each case, not located in the United States and not
subject to a perfected Lien in favor of Agent, in excess of the amount permitted
pursuant to Section 6.11(b)(ii) of the Credit Agreement (prior to the amendments
contained herein);

 

WHEREAS, Parent and Borrower have requested that the Lender Group agree to make
certain amendments to the Credit Agreement and waive the Designated Event of
Default;

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Parent’s and Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Defined Terms.  All initially
capitalized terms used herein (including the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Credit
Agreement (including Schedule 1.1 thereto), as amended hereby.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Schedule 1.1 to the Credit Agreement is
hereby amended by amending and restating clause (j) of the definition of
“Permitted Indebtedness” as follows:

 

--------------------------------------------------------------------------------


 

“(j)  the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are entered into for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Parent’s and
its Subsidiaries’ operations and not for speculative purposes, and”

 

(b)                                 Schedule 1.1 to the Credit Agreement is
hereby amended by amending and restating clause (w) of the definition of
“Permitted Liens” as follows:

 

“(w) Liens on deposits of cash, which Liens secure Borrower’s obligations in
connection with Hedge Agreements permitted pursuant to clause (j) of the
definition of Permitted Indebtedness that are entered into with highly rated
banks with a minimum long term credit ratings of both “A-” or higher from S&P
and “A3” or higher from Moody’s on the trade date of the relevant transaction,
provided, however, that the aggregate amount of cash deposits to secure such
obligations shall not, as of the date of incurrence of any such Lien, exceed
(i) if, as of such date, Parent and its Subsidiaries have less than $250,000,000
of Qualified Cash, $10,000,000, (ii) if, as of such date, Parent and its
Subsidiaries have $250,000,000 or more, but less than $350,000,000, of Qualified
Cash, $30,000,000, or (iii) if, as of such date, Parent and its Subsidiaries
have $350,000,000 or more of Qualified Cash, $40,000,000 (the cash deposits set
forth in this clause (w), the “Permitted Hedge Restricted Cash”).”

 

(c)                                  Schedule 1.1 to the Credit Agreement is
hereby amended by adding the following new definition in proper alphabetical
order:

 

““Permitted Hedge Restricted Cash” has the meaning specified therefor in clause
(w) of the definition of “Permitted Liens”.”

 

(d)                                 Section 6.11(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(b)                           Other than, as of any date of determination:

 

(i) an aggregate amount not to exceed $2,000,000 at any one time in cash and
Cash Equivalents or other amounts credited to Deposit Accounts and Securities
Accounts, in each case, located in the United States,

 

(ii) for more than 2 Business Days an aggregate amount not to exceed, when taken
together with any amount located in the United States and not subject to a
Control Agreement in reliance on Section 6.11(b)(i) above, (A) if, as of such
date of determination, Parent and its Subsidiaries have less than $250,000,000
of Qualified Cash, $5,000,000 (calculated at then current exchange rates),
(B) if, as of such date of determination, Parent and its Subsidiaries have
$250,000,000 or more, but less than $350,000,000, of Qualified Cash, $10,000,000
(calculated at then current exchange rates), or (C) if, as of such date of
determination, Parent and its Subsidiaries have $350,000,000 or more of
Qualified Cash, $15,000,000 (calculated at then current exchange rates), in each
case, at any one time in cash and Cash Equivalents and other amounts credited to
Deposit Accounts and Securities Accounts, in each case, not located in the
United States,

 

2

--------------------------------------------------------------------------------


 

(iii) amounts credited to Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent’s or its Subsidiaries’ employees, or

 

(iv)  Permitted Hedge Restricted Cash; provided that (A) the aggregate amount of
such Permitted Hedge Restricted Cash does not exceed the amount permitted
pursuant to clause (w) of the definition of Permitted Liens, and (B) such
Permitted Hedge Restricted Cash is serving as cash collateral for Indebtedness
permitted pursuant to clause (j) of the definition of Permitted Indebtedness,

 

make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent’s Liens in such Permitted Investments; provided that none of Parent or any
of its Subsidiaries shall have Permitted Investments in Deposit Accounts or
Securities Accounts at Morgan Stanley DWC Inc. or any of its Affiliates unless
Parent or such Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments.  Subject to the foregoing proviso and
except as provided in Section 6.11(b)(i), (ii), (iii), and (iv), Parent shall
not and shall not permit its Subsidiaries to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.”

 

(d)                                 Section 12 of the Credit Agreement is hereby
amended by inserting subclauses (e) and (f) immediately following subclause
(d) thereof in their entirety as follows:

 

“(e)  NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)   IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO OR ANY PARTY TO ANY
OTHER LOAN DOCUMENT (INCLUDING ANY GUARANTOR)  IN CONNECTION WITH ANY CLAIM
RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND THE
WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE
PARTIES HERETO AGREE AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

(i)                                     WITH THE EXCEPTION OF THE MATTERS
SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL
REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL
REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE
PROCEEDING SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)                                  THE FOLLOWING MATTERS SHALL NOT BE SUBJECT
TO A GENERAL REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY
INTERESTS IN REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES
(INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND
(D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY
SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE
IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

 

(iii)                               UPON THE WRITTEN REQUEST OF ANY PARTY, THE
PARTIES SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. 
IF THE PARTIES DO NOT AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN
REQUEST, THEN, ANY PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A
REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE
REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. 
PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE
TEMPORARY OR PROVISIONAL REMEDIES.

 

(iv)                              EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT.  THE PARTY

 

4

--------------------------------------------------------------------------------


 

MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS
OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES,
SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY
THE REFEREE.

 

(v)                                 THE REFEREE MAY REQUIRE ONE OR MORE
PREHEARING CONFERENCES.  THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND
THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY,
AND SHALL ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT
JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

 

(vi)                              THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE
REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE
ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR
DEFAULT JUDGMENT OR SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER
DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF
LAW.  THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE
COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER
ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY
THE COURT.

 

(vii)                           THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS
RESOLVED IN A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A
REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND
VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION
SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.”

 

3.                                      Amendments to Security Agreement.  The
Security Agreement is hereby amended by amending and restating the last
paragraph of Section 2 thereof as follows:

 

“Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, the term “Collateral” shall not include:

 

(i)                                     voting Stock of any CFC, solely to the
extent that such Stock represents more than 65% of the outstanding voting Stock
of such CFC; provided

 

5

--------------------------------------------------------------------------------


 

that the foregoing exclusion shall in no way be construed to limit, impair, or
otherwise affect Agent’s continuing security interests in and liens upon any
rights or interests of any Grantor in or to (A) monies due or to become due
under or in connection with any such Stock, or (B) any proceeds from the
collection, sale, license, lease, or other dispositions of any such Stock;

 

(ii)                                  any rights or interest in any contract,
lease, permit, license, or license agreement covering real or personal property
(including any Gates, Routes, or Slots) of any Grantor if under the terms of
such contract, lease, permit, license, or license agreement, or applicable law
or regulation with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under such regulation or under the
terms of such contract, lease, permit, license, or license agreement; provided
that the foregoing exclusion shall in no way be construed (A) to apply to the
extent that any described prohibition or restriction is unenforceable or
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law or regulation, (B) to apply to the extent that any consent or
waiver has been obtained that would permit Agent’s security interest or lien to
attach thereto notwithstanding the prohibition or restriction contained in such
contract, lease, permit, license, or license agreement or under applicable law
or regulation, or (C) to limit, impair, or otherwise affect Agent’s continuing
security interests in and liens upon any rights or interests of any Grantor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, or license agreement (including any Accounts
or Stock), or (2) any proceeds from the collection, sale, license, lease, or
other dispositions of any such contract, lease, permit, license, or license
agreement;

 

(iii)                               any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral;

 

(iv)                              any General Intangibles consisting of any
Grantor’s rights or interest in any airport or fueling consortia to the extent
that the agreement governing such Grantor’s rights or interest with respect to
such airport or fueling consortia prohibits the grant of a security interest or
lien therein; provided that the foregoing exclusion shall in no way be construed
(A) to apply to the extent that any such described prohibition or restriction is
unenforceable or ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law or regulation, (B) to apply when such prohibition
or restriction is no longer in effect, (C) to apply to the extent that any
consent or waiver has been obtained that would permit Agent’s security interest
or lien to attach thereto notwithstanding the prohibition or restriction
contained in such agreement governing such Grantor’s rights or interests with
respect to such airport or fueling consortia, or (D) to limit, impair, or
otherwise affect any of Agent’s continuing security interests in and liens upon
any rights or interests of any Grantor in or to (1) monies due or to become due
in respect of any such rights or interest in any airport or fueling consortia,
or (2) any proceeds from the collection, sale, license, lease, or other
dispositions of any such rights or interest in any airport or fueling consortia;

 

6

--------------------------------------------------------------------------------


 

(v)                                 any (x) goods, (y) accessions, fixtures, and
attachments to such goods, including parts and Engines, or (z) in connection
with Purchase Money Indebtedness used to purchase or acquire Aircraft or
Engines, property reasonably related or appurtenant to the Aircraft or Engines,
as applicable, purchased or acquired and which is customarily subjected to
similar purchase money Liens under customary Aircraft or Engine, as applicable,
purchase money financing arrangements (but excluding in each case, Receivables
from Borrower’s carriage of passengers or cargo) (any of the property described
in clause (x) through (z) of this clause (v) are referred to hereinafter as the
“PMSI Assets”), which PMSI Assets are the subject of a Lien that qualifies as a
Permitted Lien under clause (d), (f) or (v) of the definition of Permitted Liens
set forth in the Credit Agreement or, to the extent that such Lien is a
replacement of a Permitted Lien permitted by clause (d), (f) or (v) of the
definition of Permitted Liens set forth in the Credit Agreement in connection
with Refinancing Indebtedness of such Permitted Indebtedness secured by such a
Permitted Lien, a Lien that qualifies as a Permitted Lien under clause (n) of
the definition of Permitted Liens set forth in the Credit Agreement, and the
proceeds, substitutions and replacements of such PMSI Assets (and any
accessions, fixtures, and attachments thereto, including parts and Engines), in
each case, to the extent that the contract governing such Indebtedness expressly
prohibits the grant of a security interest or lien (other than the security
interest or lien securing such Indebtedness) on such PMSI Assets (and any
accessions, fixtures, and attachments thereto, including parts and Engines), and
the proceeds, substitutions and replacements of such PMSI Assets (and any
accessions, fixtures, and attachments thereto, including parts and Engines);
provided that the foregoing exclusion shall in no way be construed (A) to apply
when such prohibition or restriction is no longer in effect, (B) to apply to the
extent that any consent or waiver has been obtained that would permit Agent’s
security interest or lien to attach thereto notwithstanding the prohibition or
restriction contained in such contract governing such Indebtedness, or (C) to
limit, impair, or otherwise affect any of Agent’s continuing security interests
in and liens upon any rights or interests of any Grantor in or to any proceeds,
substitutions, or replacements of such PMSI Assets (and any accessions,
fixtures, and attachments thereto, including parts and Engines), to the extent
not covered, or to the extent permitted if covered, by the Permitted Lien
securing such Indebtedness);

 

(vi)                              any rights to payment that Borrower has from
or deposits that Borrower has made to (x) any Person which has issued a VISA
International, VISA U.S.A., or MasterCard credit card or debit card and which
right to payment or deposit is the result of transactions involving the use of
credit cards or debit cards by Borrower’s customers, in each case, which credit
card or debit card transactions are processed by U.S. Bank, National Association
pursuant to the terms of any of the US Bank Agreements, or (y) any intermediary
between such Person and U.S. Bank, National Association assisting in processing
such transactions and which right to payment or deposit is the result of such
transactions, in the case of each of clauses (x) and (y), if the grant of a
security interest or lien therein is prohibited under the terms of any of the US
Bank Agreements (as in effect on the date hereof) and such prohibition has not
been

 

7

--------------------------------------------------------------------------------


 

waived or the consent of U.S. Bank, National Association has not been obtained;
provided that the foregoing exclusion shall in no way be construed (A) to apply
to the extent that any described prohibition is unenforceable or ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law
or regulation, (B) to apply to the extent that any consent or waiver has been
obtained that would permit Agent’s security interest or lien to attach thereto
notwithstanding the prohibition or restriction contained in such US Bank
Agreement, or (C) to limit, impair, or otherwise affect any of Agent’s
continuing security interests in and liens upon any rights or interests
of Borrower in or to any proceeds from the collection, sale, license, lease, or
other disposition of any such rights to payment or deposits;

 

(vii)                           Borrower’s contract rights in and to any
agreement between Borrower and Airbus S.A.S. relative to the purchase of
Aircraft from Airbus S.A.S. solely to the extent that (x) such contract rights
are subject to a Lien permitted pursuant to clause (u) of the definition of
Permitted Liens set forth in the Credit Agreement and (y) the contract governing
the Indebtedness secured by such Lien expressly prohibits the grant of a
security interest or lien (other than the security interest or lien securing
such Indebtedness) on such contract rights; provided that the foregoing
exclusion shall in no way be construed (A) to apply when such prohibition or
restriction is no longer in effect, (B) to apply to the extent that any consent
or waiver has been obtained that would permit Agent’s security interest or lien
to attach thereto notwithstanding the prohibition or restriction contained in
such contract governing such Indebtedness, or (C) to limit, impair, or otherwise
affect any of Agent’s continuing security interests in and liens upon any rights
or interests of any Grantor in or to any proceeds, substitutions, or
replacements of such contract rights, to the extent not covered, or to the
extent permitted if covered, by such Permitted Lien securing such Indebtedness;

 

(viii)                        to the extent that such deposits of cash
constitute property of Borrower, (x) cash security deposits made in the ordinary
course of business pursuant to the terms of (1) financing agreements with
respect to Permitted Purchase Money Indebtedness in connection with the
acquisition of Aircraft or Engines, or (2) lease agreements with respect to
operating leases in connection with the leasing of Aircraft or Engines, in each
case, which cash security deposits are (I) made at the time of entering into
such financing agreements or lease agreements, as applicable, (II) made at or
prior to receipt by Borrower of delivery of the applicable Aircraft or Engines
that are the subject of the applicable financing agreement or lease agreement,
or (III) so long as the aggregate amount of such deposits for any such lease
agreement or financing agreement do not exceed an amount equal to three months
of regularly scheduled payments due under such lease agreement or financing
agreement, delivered as security during the term of the applicable financing
agreement or lease agreement, or (y) cash deposits consisting of maintenance
reserves which deposits are made in the ordinary course of business pursuant to
the terms of (1) financing agreements with respect to Permitted Purchase Money
Indebtedness in connection with the acquisition of Aircraft or Engines, or
(2) lease agreements with respect to operating leases in connection with the
leasing of Aircraft or Engines, in each case, which maintenance reserves are
with respect to future maintenance requirements for such Aircraft or Engines, in
the case of each of clauses (x) and

 

8

--------------------------------------------------------------------------------


 

(y), if, and to the extent that, the grant of a security interest or lien
therein is prohibited under the terms of the contract governing such Permitted
Purchase Money Indebtedness or operating lease and such prohibition has not been
waived or the consent of the other party to such contract has not been obtained;
provided that the foregoing exclusion shall in no way be construed (A) to apply
to the extent that any described prohibition is unenforceable or ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law
or regulation, (B) to apply to the extent that any consent or waiver has been
obtained that would permit Agent’s security interest or lien to attach thereto
notwithstanding the prohibition or restriction contained in such contract, or
(C) to limit, impair, or otherwise affect any of Agent’s continuing security
interests in and liens upon any rights or interests of Grantor in or to any
proceeds from the collection, sale, license, lease, or other disposition of any
such deposits;

 

(ix)                              Borrower’s contractual rights to purchase the
Aircraft to be purchased from Airbus S.A.S. or its affiliates (including,
without limitation, Borrower’s right to purchase such Aircraft and all related
warranties, indemnities and service life policies with respect to such Aircraft
and the Engines related to such Aircraft pursuant to any agreement between
Borrower and Airbus S.A.S. or its affiliates or any agreement between Borrower
and Rolls-Royce plc, Rolls-Royce TotalCare Limited, or any of their affiliates)
solely to the extent that (x) such contract rights are subject to a Lien
permitted pursuant to clause (z) of the definition of Permitted Lien, (y) such
contract rights are the subject of a Permitted Sale-Leaseback Transaction, and
(z) the contract governing the Permitted Sale-Leaseback Transaction expressly
prohibits the grant of a security interest or lien on such contractual rights
(provided, that, (A) the foregoing exclusions of this clause (ix) shall in no
way be construed (1) to apply when such prohibition or restriction is no longer
in effect, or (2) to apply to the extent that any consent or waiver has been
obtained that would permit Agent’s security interest or lien to attach thereto
notwithstanding the prohibition or restriction contained in such contract
governing such Permitted Sale-Leaseback Transaction and (B) the foregoing
exclusions of this clause (ix) shall in no way be construed to limit, impair, or
otherwise affect any of Agent’s continuing security interests in and liens upon
any rights or interests of any Grantor in or to any proceeds, substitutions, or
replacements of such contract rights, to the extent not covered, or to the
extent permitted if covered, by the contract governing such Permitted
Sale-Leaseback Transaction); or

 

(x)                                 Permitted Hedge Restricted Cash; provided
that (x) the aggregate amount of such Permitted Hedge Restricted Cash does not
exceed the amount permitted pursuant to clause (w) of the definition of
Permitted Liens set forth in the Credit Agreement, (y) such Permitted Hedge
Restricted Cash is serving as cash collateral for Indebtedness permitted
pursuant to clause (j) of the definition of Permitted Indebtedness set forth in
the Credit Agreement, and (z) the grant of a security interest or lien in such
Permitted Hedge Restricted Cash is prohibited under the terms of the applicable
Hedge Agreement and such prohibition has not been waived or the consent of the
third party to the applicable Hedge Agreement has not been obtained; provided
that the foregoing exclusion shall in no way be construed (A) to apply to the
extent that any described prohibition is unenforceable or ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law or
regulation, (B) to apply to the extent that any

 

9

--------------------------------------------------------------------------------


 

consent or waiver has been obtained that would permit Agent’s security interest
or lien to attach thereto notwithstanding the prohibition or restriction
contained in such Hedge Agreement, or (C) to limit, impair, or otherwise affect
Agent’s continuing security interest in and liens upon any rights or interest of
any Grantor in or to any proceeds from the collection, sale, license, lease, or
other disposition of any such Permitted Hedge Restricted Cash to the extent the
grant of a security interest or lien in such proceeds is not prohibited pursuant
to such Hedge Agreement.

 

The foregoing to the contrary notwithstanding, the exclusions in clauses
(i) through (x) of this paragraph do not, are not intended to, and shall not,
under any circumstances, be deemed to operate to exclude from the definition of
“Collateral” any assets that at any time were designated as Eligible Available
Aircraft, Eligible Accounts, Eligible Spare Parts, Eligible Ground Equipment, or
Eligible Spare Engines in any Borrowing Base Certificate delivered to Agent.”

 

4.                                      Waiver.  Subject to the satisfaction of
each of the items set forth in Section 6 below, the Required Lenders hereby
waive the Designated Event of Default.  The waiver herein is limited to the
specifics hereof, shall not apply with respect to any other Default or Event of
Default, or any other facts or occurrences other than those on which such waiver
are based, shall not excuse any other present non-compliance with the Credit
Agreement or the other Loan Documents or any future non-compliance with the
Credit Agreement or the other Loan Documents by any Loan Party, and, except as
expressly set forth herein, shall not operate as a waiver or an amendment of any
right, power, or remedy of any member of the Lender Group, nor as a consent to
or waiver of any further or other matter, under the Loan Documents.

 

5.                                      Agreement Regarding Permitted Hedge
Restricted Cash.  Anything to the contrary contained in any Loan Document
notwithstanding, Agent and the Lenders agree not to, and the Loan Parties shall
not be required to take any action to, perfect or protect any security interest
Agent may have in the Permitted Hedge Restricted Cash or proceeds thereof to the
extent that such Permitted Hedge Restricted Cash is or proceeds are (as the case
may be) excluded from the Collateral pursuant to the Security Agreement.

 

6.                                      Conditions Precedent to Amendment.  The
satisfaction of each of the following shall constitute conditions precedent to
the effectiveness of the Amendment (the first date upon which all such
conditions have been satisfied, the “Amendment Effective Date”):

 

(a)                                 Agent shall have received this Amendment,
duly executed by Parent, Borrower, Agent, and the Required Lenders and the same
shall be in full force and effect.

 

(b)                                 Agent shall have received the reaffirmation
and consent of each Guarantor attached hereto as Exhibit A, duly executed and
delivered by an authorized officer of each Guarantor.

 

(c)                                  The representations and warranties herein
and in the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

10

--------------------------------------------------------------------------------


 

(d)                                 After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

(e)                                  Borrower shall pay concurrently herewith
all fees, costs, expenses and taxes then payable pursuant to Section 17.10 of
the Credit Agreement, so long as Agent has provided written notice to Borrower
of the amount thereof on or before the date of this Amendment.

 

7.                                      Representations and Warranties.  Each of
Parent and Borrower hereby represents and warrants to Agent and the Lenders as
follows:

 

(a)                                 It (i) is duly organized and existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, (iii) is duly
qualified to do business as a foreign corporation in good standing in each state
in which it has intrastate Routes or has its principal office or a major
overhaul facility except, in each case, where failure to be so qualified would
not have a material adverse effect on the Borrower or its business, and (iv) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into
this Amendment and to carry out the transactions contemplated hereby.

 

(b)                                 The execution, delivery, and performance by
it of this Amendment (i) has been duly authorized by all necessary action on the
part of such Person, and (ii) does not and will not (A) violate any material
provision of federal, state, or local law or regulation applicable to such
Person or its Subsidiaries, the Governing Documents of such Person or its
Subsidiaries, or any material order, judgment, or decree of any court or other
Governmental Authority binding on such Person, (B) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Person or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change,
(C) require any registration with, consent, or approval of, or notice to, or
other action with or by, any Governmental Authority, other than notices and
filings as may be required under the Securities Exchange Act of 1934, as
amended, (D) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any properties or assets of such Person, other than
Permitted Liens, or (E) require any approval of such Person’s interestholders or
any approval or consent of any Person under any Material Contract of such
Person, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts, for
consents or approvals, the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change.

 

(c)                                  This Amendment has been duly executed and
delivered by such Person.  This Amendment and each Loan Document to which such
Person is a party is the legally valid and binding obligation of such Person,
enforceable against such Person in accordance with its respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

(d)                                 No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remains in force by
any Governmental Authority against Parent, Borrower, or any Guarantor.

 

(e)                                  No Default or Event of Default has occurred
and is continuing, and no condition exists which constitutes a Default or an
Event of Default.

 

11

--------------------------------------------------------------------------------


 

(f)                                   The representations and warranties of such
Person in the Credit Agreement and the other Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

 

(g)                                  This Amendment has been entered into
without force or duress, of the free will of such Person, and the decision of
such Person to enter into this Amendment is a fully informed decision and such
Person is aware of all legal and other ramifications of such decision.

 

(h)                                 It has read and understands this Amendment,
has consulted with and been represented by independent legal counsel of its own
choosing in negotiations for and the preparation of this Amendment, has read
this Amendment in full and final form, and has been advised by its counsel of
its rights and obligations hereunder.

 

8.                                      Payment of Costs and Fees.  Borrower
agrees to pay all Lender Group Expenses in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.

 

9.                                      Release.

 

(a)                                 Each of Parent, Borrower and each other
Guarantor hereby acknowledge and agrees that as of June 29, 2012, the aggregate
outstanding principal amount of the Advances under the Credit Agreement was $0
and the Letter of Credit Usage was $5,865,925.27 and that such Obligations are
payable pursuant to the Credit Agreement as modified hereby without defense,
offset, withholding, counterclaim, or deduction of any kind.  For the avoidance
of doubt, Parent, Borrower and each other Guarantor hereby acknowledge and
agrees that the foregoing does not include accrued and unpaid interest, fees,
costs, and expenses under the Loan Documents.  Parent and each other Guarantor
hereby acknowledges, confirms and reaffirms (i) that all of such Obligations
constitute Guarantied Obligations (as defined in the Guaranty), and (ii) all
obligations owing by it to the Lender Group under any Loan Document to which it
is a party, in each case, are unconditionally owing by it to the Agent, without
offset, defense, withholding, counterclaim, or deduction of any kind, nature, or
description whatsoever.

 

(b)                                 Effective on the date hereof, each of
Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to Borrower or such Guarantor (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, adverse consequences, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), whether known or unknown, fixed or contingent,
direct, indirect, or derivative, asserted or unasserted, matured or unmatured,
foreseen or unforseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which Borrower or such Guarantor ever had from the beginning of the
world to the date hereof, now has, or might hereafter have against any such
Releasee which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred

 

12

--------------------------------------------------------------------------------


 

on or prior to the date of this Amendment and relate, directly or indirectly, to
the Credit Agreement, any other Loan Document, or to any acts or omissions of
any such Releasee with respect to the Credit Agreement or any other Loan
Document, or to the lender-borrower relationship evidenced by the Loan
Documents, except for the duties and obligations set forth in this Amendment or
the Loan Documents.  As to each and every Claim released hereunder, each of
Borrower and each Guarantor hereby represents that it has received the advice of
legal counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each of Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.

 

Each of Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such Claims and agrees that this instrument shall be and remain
effective in all respects notwithstanding any such differences or additional
facts.  Each of Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

 

(c)                                  Each of Borrower and each Guarantor, for
itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by such Person
pursuant to the above release.  Each of Borrower and each Guarantor further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents.  If Borrower, any Guarantor or any of their respective successors,
assigns, or officers, directors, employees, agents or attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by such Releasee as a result of such violation.

 

10.                               Choice of Law and Venue; Jury Trial Waiver;
Judicial Reference.  THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

11.                               Counterpart Execution.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, taken together shall constitute but
one and

 

13

--------------------------------------------------------------------------------


 

the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

12.                               Effect on Loan Documents.

 

(a)                                 The Credit Agreement and the Security
Agreement, each as amended hereby, and each of the other Loan Documents, as
amended as of the date hereof, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.  The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a waiver of, consent to,
or a modification or amendment of, any right, power, or remedy of Agent or any
Lender under the Credit Agreement or any other Loan Document. Except for the
amendments to the Credit Agreement and the Security Agreement expressly set
forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  The amendments, consents, waivers and
modifications set forth herein are limited to the specified hereof, shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall neither excuse future non-compliance with the Loan
Documents nor operate as a waiver of any Default or Event of Default, shall not
operate as a consent to any further or other matter under the Loan Documents and
shall not be construed as an indication that any future waiver of covenants or
any other provision of the Credit Agreement or any other Loan Document will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of the Agent and the Lenders.

 

(b)                                 Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.  Upon and after the effectiveness of this
Amendment, each reference in the Security Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the
Security Agreement, and each reference in the other Loan Documents to “the
Security Agreement”, “thereunder”, “therein”, “thereof” or words of like import
referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.

 

(c)                                  This Amendment is a Loan Document.

 

(d)                                 Unless the context of this Amendment clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.  The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision of this Amendment. 
Section, subsection, clause, schedule, and exhibit references herein are to this
Amendment unless otherwise specified.  Any reference in this Amendment to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.  Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

 

14

--------------------------------------------------------------------------------


 

13.                               Entire Agreement.  This Amendment, and the
terms and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the matters amended hereby and supersedes any and all prior or
contemporaneous amendments or understandings with respect to the matters amended
hereby, whether express or implied, oral or written.

 

14.                               Reaffirmation of Obligations.  Each of Parent
and Borrower hereby reaffirms its obligations under each Loan Document to which
it is a party.  Each of Parent and Borrower hereby further ratifies, reaffirms,
acknowledges, agrees, and confirms the validity and enforceability of all of the
Liens and security interests granted, pursuant to and in connection with the
Security Agreement or any other Loan Document, to Agent, as collateral security
for the Obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such Obligations, continue to be
and remain collateral for such Obligations from and after the date hereof.

 

15.                               Ratification.  Each of Parent and Borrower
hereby restates, ratifies and reaffirms each and every term and condition set
forth in the Credit Agreement and the Loan Documents effective as of the date
hereof and as amended hereby.

 

16.                               Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

[signature pages follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

HAWAIIAN HOLDINGS, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

 

 

 

By:

/s/ MARK B. DUNKERLEY

 

Name:

Mark B. Dunkerley

 

Title:

President & CEO

 

 

 

 

By:

/s/ SCOTT E. TOPPING

 

Name:

Scott E. Topping

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC.,

 

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ MARK B. DUNKERLEY

 

Name:

Mark B. Dunkerley

 

Title:

President & CEO

 

 

 

 

By:

/s/ SCOTT E. TOPPING

 

Name:

Scott E. Topping

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

 

 

AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ MARK B. DUNKERLEY

 

Name:

Mark Dunkerley

 

Title:

Chief Executive Officer & President

 

 

 

 

By:

/s/ HOYT ZIA

 

Name:

Hoyt Zia

 

Title:

Secretary

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT
AGREEMENT AND WAIVER AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ AMELIE YEHROS

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT
AGREEMENT AND WAIVER AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

 

 

By:

/s/ DONOVAN KOKI

 

Name:

Donovan Koki

 

Title:

S.V.P.

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT
AGREEMENT AND WAIVER AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amended and Restated Credit
Agreement, dated as of December 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”).  Reference is made to that
certain Amendment Number Five to Amended and Restated Credit Agreement and
Waiver and Amendment Number Two to Amended and Restated Security Agreement,
dated as of June 29, 2012 (the “Amendment”), by and among Parent, Borrower,
Agent and the Lenders signatory thereto.  Each undersigned Guarantor hereby
(a) represents and warrants to the Agents and the Lenders that the execution,
delivery, and performance of this Reaffirmation and Consent (i) are within its
powers, (ii) have been duly authorized by all necessary action, (iii) do not and
will not (A) violate any material provision of federal, state or local law or
regulation applicable to it, the Governing Documents of it, or any material
order, judgment or decree of any court or other Governmental Authority binding
on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent such conflict, breach
or default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (C) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than notices and filings as may be required under the
Securities Exchange Act of 1934, as amended, (D) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (E) require any
approval of its interestholders or any approval or consent of any Person under
any Material Contract of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change; (b) consents and agrees to the amendment of the Credit
Agreement and the Security Agreement as set forth in the Amendment and any
waivers granted therein, and agrees to the terms of the release set forth in
Section 9 thereof; (c) acknowledges, ratifies, and reaffirms its obligations
owing to the Agent and the Lenders under any Loan Document to which it is a
party; (d) agrees that each of the Loan Documents to which it is a party is and
shall remain in full force and effect, as amended by the Amendment; and
(e) reaffirms, acknowledges, agrees and confirms that is has granted to Agent a
perfected security interest in the Collateral in order to secure all of its
present and future Guarantied Obligations (as defined in the Guaranty) and
acknowledges and agrees that such security interest, and all Collateral
heretofore pledged as security for the Obligations, continue to be and remain in
full force and effect on and after the date hereof. Without limiting the
generality of the foregoing, each of the undersigned hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof.  All Obligations owing by each of the undersigned are
unconditionally owing by such Person to Agent and the Lenders, without offset,
defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever.  Although each of the undersigned has been informed of
the matters set forth herein and has acknowledged and agreed to same, they each
understand that neither Agent nor any Lender has any obligations to inform it of
such matters related to the Credit Agreement in the future or to seek its
acknowledgment or agreement to future amendments to the Credit Agreement, and
nothing herein shall create such a duty.  Delivery of an

 

1

--------------------------------------------------------------------------------


 

executed counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Reaffirmation and Consent.  Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Reaffirmation and Consent but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Reaffirmation and Consent.  The
validity of this Reaffirmation and Consent, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with the laws of the State of New
York.  This Reaffirmation and Consent is a Loan Document.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

 

HAWAIIAN HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AIRLINE CONTRACT MAINTENANCE AND EQUIPMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER FIVE TO AMENDED
AND RESTATED CREDIT AGREEMENT AND WAIVER AND AMENDMENT NUMBER TWO

 

--------------------------------------------------------------------------------